Case 1:21-cv-00767 Document 1-4 Filed 02/12/21 Page 1 of 11 PageID #: 71




                    EXHIBIT 1
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         2 of 11
                                                               1 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 72#: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CHRISTIAN SMALLS, on his own behalf and on behalf of class
of similarly situated African American and Latina/a workers,

                          Plaintiff,

       vs.

AMAZON, INC.,

                          Defendant.

-------------------------------------------------------------------------

                   CLASS ACTION COMPLAINT

      By and through his attorneys, Tricia (CK) Hoffler, Esq. and Michael H.

Sussman, Esq., plaintiff Christian Smalls, a United States citizen, hereby files

this action and seeks class certification against defendant Amazon, Inc.

pursuant to 42 U.S.C. section 1981-a, sections 296{1)(a) and (e) of the

Executive Law of the New York State and sections 8-107 {1)(a) (2) and (3) and

7 of the City of New York Human Rights Law:


      I. PARTIES


      1. Plaintiff Christian Smalls is a person of legal age who resides in the

State of New Jersey.


      2. Plaintiff Christian Smalls is African American.


      3. Defendant Amazon, Inc. is a corporation which was incorporated in

the State of Delaware on May 28, 1996.



                                         1
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         3 of 11
                                                               2 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 73#: 2




      JURISDICTION


      4. As plaintiff is a citizen of one state and defendant a citizen of another

and as none of the class of workers plaintiff seeks to represent reside in the

State of Delaware, this Court has jurisdiction over this matter pursuant to 28

U.S.C. section 1332.


      5. As plaintiff claims that defendant violated certain rights guaranteed

to him pursuant to federal civil rights law, this Honorable Court has

jurisdiction over this matter pursuant to 28 U.S.C. secs. 1331 and 1343.


      6. As plaintiff alleges that defendant violated certain rights guaranteed

to him and the class he represents by virtue of state and local civil rights laws

and that these violations arose from the same nucleus of operative facts as its

violations of federal law, this Honorable Court has pendent jurisdiction

pursuant to 28 U.S.C. section 1367.


      FACTUAL ALLEGATIONS


      7. On November 19, 2015, Smalls commenced working for Amazon in

an entry level position.


      8. In August 2016, he was promoted to a management associate

position. As such, he was responsible for approximately 60 subordinates.


      9. On March 24, 2020, a worker, Barbara Chandler, with whom Smalls

had had close contact, tested positive for COVID 19.



                                        2
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         4 of 11
                                                               3 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 74#: 3




       10. Upon learning of Ms. Chandler's status, Amazon did not issue a

 directive to quarantine workers with whom she had contact.


       11. On March 25, 2020, plaintiff Smalls came to work and was not

 advised of any quarantine for himself or other workers who had had close

 contact with Chandler.


       12. On March 25, 2020, Smalls spoke with higher level managers and

 the HR department, seeking clarity for himself and other workers and

 requesting to be placed on quarantine in light of his known exposure.


       13. On Saturday, March 28, 2020, a senior operations manager advised

 Smalls that he was quarantined with pay but provided no specific instructions

 or duration.


       14. On March 24, 2020, plaintiff became alarmed that Amazon was not

· following basic precautions, endangering the health, safety and survival of

 those working at this distribution center and their families.


       15. Between March 25 and March 28, 2020, Smalls served as a liaison

between workers, who felt that management was unresponsive to their

 concerns, and management.


       16. Smalls did not work on March 29, 2020 but did return to the

fulfillment center on March 30, 2020 to lead a demonstration of workers in the

parking lot.




                                        3
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         5 of 11
                                                               4 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 75#: 4




       1 7. After confirming that Amazon was not taking the temperatures of

workers before allowing them to commence work nor providing its workers

with personal protective equipment or hand sanitizer nor adequately enforcing

social distancing within the facility nor following New York or CDC guidance

for cleaning and disinfecting the facility, Smalls proceeded with this concerted

activity.


       18. Plaintiff did so because he concluded that he had a responsibility to

raise with management its delinquent response to the emerging pandemic.


       19. Plaintiff reached this conclusion because he believed that

management was indifferent to the health, welfare and survival of his

subordinates, co-workers and their families because the large majority of them

were African-Americans, Latino or immigrants who were vulnerable because

of their recent entry into the United States.


      20. Plaintiff's concern was also magnified when he learned that Amazon

was intentionally attending with greater diligence to the health and safety of

managers who, as a group, were disproportionately Caucasian when compared

to line workers at the fulfillment center.


      21. Smalls initially raised health and safety issues by bringing a group

of minority workers to meet with management.


      22. Management repelled the workers, including Smalls, and did not

demonstrate concern for the group's health/welfare.


                                         4
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         6 of 11
                                                               5 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 76#: 5




       23. Shortly thereafter, plaintiff intentionally arranged to meet again

with management, this time with a group which included Caucasian workers.

Management appeared far more receptive to the group's health and safety-

related concerns.


      24. On March 30, 2020, after Smalls organized a public demonstration

in the parking lot of the fulfillment center which drew the attendance of

approximately 60 workers and demanded that Amazon close down the

building until it could be deeply cleaned and sanitized.


      25. Smalls noted that Amazon was endangering its workers and that

the cleaning company with which it then contracted was short-staffed and

giving short shrift to the cleaning process.


      26. Du.ring this rally, Smalls opposed practices which discriminated

against minority workers and immigrants by subjecting them to inferior

terms and conditions of employment due to their race/ethnicity.


      27. Within two hours of the public demonstration, Amazon terminated

Smalls, claiming that he was violating its quarantine order and thereby

jeopardizing the health and safety of other employees.


      28. An Amazon spokesperson, Kristin Kish, claimed that company

managers had repeatedly warned Smalls not to come to work and to maintain

social distancing at the workplace and asserted that he violated both edicts.




                                        5
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         7 of 11
                                                               6 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 77#: 6




      29. Kish's statements were lies; while Smalls had been at the workplace

for several days trying fruitlessly to get the company to respond to the health

and safety needs of its overwhelmingly minority work force, Amazon

managers did not direct him to leave the premises until March 28 nor advise

him of any policy dealing with social distancing.


      31. And, Amazon, Inc. had no such policy, no practice of contact tracing

and did not quarantine workers exposed to those, like Barbara Chandler, who

did test positive for COVID 19.


      32. A few days after Amazon fired Smalls, its motives became more

clear: in a memo to the CEO, Jeff Bezos, its General Counsel, David Zapolsky,

characterized Smalls as "not smart or articulate," and suggested that Amazon

make him the face of the workers criticizing its response to the pandemic. He

suggested that Smalls was an easy target to defeat.


      33. By and through the release of this memo, it has become clear that

top level Amazon executives, including CEO Jeff Bezos, perpetuated the

company's pervasive discriroina:t.ory animus against its minority workers.


      34. In March 2020, Amazon, Inc. failed to aggressively implement

policies intended to protect its fulfillment center line staff, the preponderance

of whom were African American, Latino/a or recently arrived immigrants of

various minority national origins. Its reaction to the pandemic subjected these

minority workers to health threats to which Amazon did not subject its

primarily Caucasian management staff.

                                        6
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         8 of 11
                                                               7 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 78#: 7




        35. By dint of his termination, Smalls has suffered actual pecuniary

loss.


        36. The putative class is comprised of protected class workers who were

subjected to inferior terms and conditions of employment, endangering their

health and welfare and discriminating against them on account of their race

and/or national origin.


        37. The class claims are typical of those possessed by these workers and

arising under section 1981-a and these common claims predominate over any

others.


        38. By failing to provide PPE equipment to its predominantly minority

workforce, defendant subjected a class of African American and Hispanic

workers to inferior terms and conditions of employment as it offered

predominately Caucasian employees working in managerial classifications.


        39. In so proceeding, defendant adopted a practice which intentionally,

disproportionately and adversely affected African-American and Hispanic

workers.


        40. Plaintiff seeks to represent the class of such workers who are

similarly-situated.


        41. The questions of fact common to such class members predominate

over individual claims class members may have and are typical of the claims of

these individuals.

                                         7
Case
   Case
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                      1 Filed
                                          02/12/21
                                               11/12/20
                                                    PagePage
                                                         9 of 11
                                                               8 of
                                                                 PageID
                                                                    10 PageID
                                                                         #: 79#: 8




      42. There is no need for each individual in the class plaintiff seeks to

represent to be individually represented.


      43. Plaintiff is represented by competent and experienced class counsel.


      CAUSES OF ACTION


      44. Plaintiff incorporates the facts set forth above as if fully re-written

herein.


      45. By subjecting its majority minority line workers to inferior terms

and conditions of employment when compared with its overwhelming

Caucasian managers, defendant Amazon engaged in an intentionally

discriminatory employment practice which placed minority workers at risk

and burdened their right to contract on terms equal to those defendant offered

Caucasian employees, so violating 42 U.S.C. section 1981-a.


      46. Plaintiff Smalls was among the group of similarly-situated workers

so placed at risk and. his claim in this regard is typical of and common to legal

claims possessed by each and every minority worker to which Amazon

extended inferior treatment by dint of his/her race/ethnicity. Such practice by

Amazon represents discrimination in the terms and conditions of employment

prohibited by 42 U.S.C. section 1981-a.


      47. By organizing workers against defendant's discriminatory practice

and by voicing opposition to such practice when he sought redress from such

discriminatory practices beginning on or about March 24, 2020, plaintiff

                                          8
Case
  Case
     1:20-cv-05492-RPK-RLM
        1:21-cv-00767 Document
                           Document
                               1-4 Filed
                                      1 02/12/21
                                         Filed 11/12/20
                                                   Page Page
                                                        10 of 11
                                                              9 ofPageID
                                                                   10 PageID
                                                                         #: 80#: 9




engaged in protected activity as defined by federal, state and city civil rights

laws.


        48. A motivating factor for Defendant's termination of plaintiff was for

opposing such discriminatory practices in. violation of 42 U.S.C. section 1981-

a, section 296(1)(e) of the Executive Law of State of New York and section 8-

107(7) of the New York City Human Rights Law.


        49. Defendant terminated plaintiff in part on account of his race,

concluding that as a black man, he would serve as a "weak spokesman" for

these workers and that Amazon could elicit public support by making him the

face of the movement opposing its discriminatory practices.


        50. In so proceeding, Amazon discriminated against plaintiff on account

of his race in violation of 42 U.S.C. section 1981-a, section 296{1)(a) and

section 8-107(1)(a)(2) of the Human Rights Law of the City of New York.


             PRAYER FOR RELIEF


        WHEREFORE, plaintiff demands make whole relief, including

compensatory damages for pecuniary and non-pecuniary losses, punitive

damages, attorneys' fees and costs arising from this action and injunctive

relief enjoining Amazon from again violating these provisions of federal law;

in addition, as his claims are typical of those possessed by other members of

the putative class, as such common claims predominate over other claims and

as charging party is represented by competent counsel who have experience


                                        9
CaseCase
     1:20-cv-05492-RPK-RLM
         1:21-cv-00767 Document
                            Document
                                1-4 Filed
                                     1 Filed
                                          02/12/21
                                              11/12/20
                                                    PagePage
                                                         11 of10
                                                               11ofPageID
                                                                    10 PageID
                                                                          #: 81#: 10




representing plaintiff classes in civil rights cases, plaintiff seeks certification

pursuant to F.R.Civ.P. 23{b)(2) as the representative of a class of African-

American and Latina/a workers at the Staten Island Fulfillment Center

subjected to inferior terms and conditions of employment by respondent

Amazon as set forth above and entry of make whole relief for members of the

class, including injunctive relief requiring defendant to provide equal terms

and conditions of employment to job classifications overwhelming dominated

by African-American and/or Latino/Hispanic employees and any and all other

relief the interests of law and equity dictate.


Dated: November 12, 2020


                                       T"lu\.
                                       TRICIA
                                             V\
                                              (CK)
                                                  ''-~  ~G! J
                                                   HOFFLER
                                       The CK Hoffler Firm
                                       23 Lenox Pointe, N.E.
                                       Atlanta, GA 30324
                                       Co-Counsel for Plaintiff


                                       MIC~SMAN
                                       Sussman & Associates
                                       PO Box 1005
                                       Goshen, NY 10924
                                       (845)-294-3991
                                       Co-counsel for Plaintiff




                                         10
